IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-50854
                          Summary Calendar


DEREK MITCHELL BAILEY,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-96-CV-742
                       --------------------

                          November 12, 1999

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Derek Mitchell Bailey, Texas prisoner #689542, appeals the

denial of 28 U.S.C. 2254 relief.    With respect to the sole issue

on which a certificate of appealability was granted, Bailey

contends that his trial counsel was ineffective for failing to

move for a change of venue.

     The Constitution does not require that jurors be totally

ignorant of the facts and issues to be tried.    Irvin v. Dowd, 366
U.S. 717, 722 (1961).    Furthermore, Bailey’s conclusional

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-50854
                                 -2-

allegations of bias fail to demonstrate that the trial atmosphere

was “utterly corrupted by press coverage.”   Dobbert v. Florida,

432 U.S. 282, 302 (1977).   Accordingly, trial counsel was not

ineffective in failing to move for a change of venue.   See

Strickland v. Washington, 466 U.S. 668, 687 (1984).

     AFFIRMED.